UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 001-16197 PEAPACK-GLADSTONE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) New Jersey 22-3537895 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 500 Hills Drive, Suite 300 Bedminster, New Jersey 07921-1538 (Address of principal executive offices, including zip code) (908) 234-0700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer ý Non-accelerated filer (do not check if a smaller reporting company) o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No ý Number of shares of Common Stock outstanding as of August 1, 2011: 1 PEAPACK-GLADSTONE FINANCIAL CORPORATION PART 1FINANCIAL INFORMATION Item 1 Financial Statements (Unaudited): Consolidated Statements of Condition June 30, 2011 and December 31, 2010 Page 3 Consolidated Statements of Income for the three and six months ended June 30, 2011 and 2010 Page 4 Consolidated Statement of Changes in Shareholders’ Equity for the six months ended June 30, 2011 and 2010 Page 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 Page 6 Notes to Consolidated Financial Statements Page 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations Page 30 Item 3 Quantitative and Qualitative Disclosures about Market Risk Page 43 Item 4 Controls and Procedures Page 43 PART 2OTHER INFORMATION Item 1A Risk Factors Page 44 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Page 44 Item 6 Exhibits Page 44 2 Table of Contents Item 1.Financial Statements (Unaudited) PEAPACK-GLADSTONE FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CONDITION (Dollars in thousands) (Unaudited) June 30, December 31, ASSETS Cash and due from banks $ $ Federal funds sold Interest-earning deposits Total cash and cash equivalents Investment securities held to maturity (approximate fair value $140,589 in 2011 and $138,438 in 2010) Securities available for sale FHLB and FRB Stock, at cost Loans Held for Sale, at fair value - Loans Less:Allowance for loan losses Net Loans Premises and equipment Other real estate owned Accrued interest receivable Bank owned life insurance Deferred tax assets, net Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Noninterest-bearing demand deposits $ $ Interest-bearing deposits: Checking Savings Money market accounts Certificates of deposit $100,000 and over Certificates of deposit less than $100,000 Total deposits Federal Home Loan Bank advances Capital lease obligation Accrued expenses and other liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Preferred stock (no par value; authorized 500,000 shares; issued 14,341 shares at June 30, 2011 and 21,513 at December 31, 2010; liquidation preference of $1,000 per share) Common stock (no par value; $0.83 per share; authorized 21,000,000 shares; issued shares, 9,234,060 at June 30, 2011 and 9,199,038 at December 31, 2010; outstanding shares 8,825,882 at June 30, 2011 and 8,790,860 at December 31, 2010) Surplus Treasury stock at cost, 408,178 shares at June 30, 2011 and 408,178 shares at December 31, 2010 ) ) Retained earnings Accumulated other comprehensive loss, net of income tax ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES & SHAREHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 3 Table of Contents PEAPACK-GLADSTONE FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, INTEREST INCOME Interest and fees on loans $ Interest on investment securities: Taxable Tax-exempt 91 Interest on securities available for sale: Taxable Tax-exempt Interest on loans held for sale 5 - 21 - Interest-earning deposits 20 28 48 52 Total interest income INTEREST EXPENSE Interest on savings and interest-bearing deposit accounts Interest on certificates of deposit over $100,000 Interest on other time deposits Interest on borrowed funds Interest on capital lease obligation 80 51 51 Total interest expense NET INTEREST INCOME BEFORE PROVISION FOR LOAN LOSSES Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Trust department income Service charges and fees Bank owned life insurance Securities gains/(losses), net 2 2 Other income Total other income OPERATING EXPENSES Salaries and employee benefits Premises and equipment FDIC insurance expense Other expenses Total operating expenses INCOME BEFORE INCOME TAX EXPENSE Income tax expense NET INCOME Dividends on preferred stock and accretion NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ EARNINGS PER COMMON SHARE Basic $ Diluted $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic Diluted See accompanying notes to consolidated financial statements. 4 Table of Contents PEAPACK-GLADSTONE FINANCIAL CORPORATION CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Dollars in thousands) (Unaudited) Six Months Ended June 30, 2011 Accumulated Other (In Thousands, Except Preferred Common Treasury Retained Comprehensive Per Share Data) Stock Stock Surplus Stock Earnings Income/(Loss) Total Balance at January 1, 2011 8,790,860 Common Shares Outstanding $ ) $ $ ) $ Comprehensive Income: Net Income 2011 UnrealizedHolding Gains on Securities Arising During the Period, Net of Amortization (Net of Income Tax Expense of $1,116) Less: Reclassification Adjustment for Gain Included in Net Income (Net of Income Tax Expense of $166) Net Unrealized Holding Gains on Securities Arising During the Period (Net of Income Tax Expense of $950) Total Comprehensive Income Issuance of Restricted Stock 28,732 shares 24 ) - Amortization of Restricted Stock Redemption of Preferred Stock 7,172 shares ) ) Accretion of Discount on Preferred Stock ) - Cash Dividends Declared on Common Stock ) ) ($0.05 per share) Cash Dividends Declared on Preferred Stock ) ) Common Stock Option Expense Sales of Shares (Dividend Reinvestment Program), 6,290 shares 5 75 80 Balance at June 30, 2011 8,825,882 Common Shares Outstanding $ ) $ $ ) $ 5 Table of Contents PEAPACK-GLADSTONE FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Six Months Ended June 30, OPERATING ACTIVITIES: Net income: $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of premium and accretion of discount on securities, net 69 Amortization of restricted stock 76 Provision for loan losses Provision for deferred taxes ) Stock-based compensation Gains on security sales, available for sale ) (2 ) Loans originated for sale ) ) Proceeds from sales of loans Gains on loans sold ) ) Gains on sale of other real estate owned ) ) Increase in cash surrender value of life insurance, net ) ) Increase in accrued interest receivable ) ) Decrease/(increase) in other assets ) (Decrease)/increase in accrued expenses and other liabilities ) NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES: Proceeds from maturities of investment securities held to maturity Proceeds from maturities of securities available for sale Proceeds from calls of investment securities held to maturity Proceeds from calls of securities available for sale Proceeds from sales of securities available for sale Purchase of investment securities held to maturity ) ) Purchase of securities available for sale ) ) Net (increase)/decrease in loans ) Proceeds from sales of other real estate owned Purchases of premises and equipment ) ) NET CASH (USED IN)/PROVIDED BY INVESTING ACTIVITIES ) FINANCING ACTIVITIES: Net increase/(decrease) in deposits ) Repayments of Federal Home Loan Bank advances ) ) Redemption of preferred stock ) ) Cash dividends paid on preferred stock ) ) Cash dividends paid on common stock ) ) Sales of shares (DRIP Program) 80 69 NET CASH USED IN FINANCING ACTIVITIES ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes Transfer of loans to other real estate owned Acquisition of leased premises - Security purchases settled in subsequent period - See accompanying notes to consolidated financial statements. 6 Table of Contents PEAPACK-GLADSTONE FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Certain information and footnote disclosures normally included in the unaudited consolidated financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Annual Report on Form 10-K for the period ended December 31, 2010 for Peapack-Gladstone Financial Corporation (the “Corporation”). Principles of Consolidation: The Corporation considers that all adjustments necessary for a fair presentation of the statement of the financial position and results of operations in accordance with U.S. generally accepted accounting principles for these periods have been made. Results for such interim periods are not necessarily indicative of results for a full year. The consolidated financial statements of Peapack-Gladstone Financial Corporation are prepared on the accrual basis and include the accounts of the Corporation and its wholly owned subsidiary, Peapack-Gladstone Bank. All significant intercompany balances and transactions have been eliminated from the accompanying consolidated financial statements. Securities: Debt securities are classified as held to maturity and carried at amortized cost when management has the positive intent and ability to hold them to maturity. Debt securities are classified as available for sale when they might be sold before maturity. Equity securities with readily determinable fair values are classified as available for sale.Securities available for sale are carried at fair value, with unrealized holding gains and losses reported in other comprehensive income, net of tax. Interest income includes amortization of purchase premium or discount. Premiums and discounts on securities are amortized on the level-yield method without anticipating prepayments, except for mortgage-backed securities where prepayments are anticipated. Gains and losses on sales are recorded on the trade date and determined using the specific identification method. Management evaluates securities for other-than-temporary impairment on at least a quarterly basis, and more frequently when economic or market conditions warrant such an evaluation. For securities in an unrealized loss position, Management considers the extent and duration of the unrealized loss and the financial condition and near-term prospects of the issuer.Management also assesses whether it intends to sell, or it is more likely than not that it will be required to sell, a security in an unrealized loss position before recovery of its amortized cost basis. If either of the criteria regarding intent or requirement to sell is met, the entire difference between amortized cost and fair value is recognized as impairment through earnings.For debt securities that do not meet the aforementioned criteria, the amount of impairment is split into two components as follows: 1) other-than-temporary impairment related to credit loss, which must be recognized in the income statement and 2) other-than-temporary impairment related to other factors, which is recognized in other comprehensive income. The credit loss is defined as the difference between the present value of the cash flows expected to be collected and the amortized cost basis. For equity securities, the entire amount of impairment is recognized through earnings. 7 Table of Contents Loans: Loans are considered past due when they are not paid in accordance with contractual terms. The accrual of income on loans, including impaired loans, is discontinued if, in the opinion of Management, principal or interest is not likely to be paid in accordance with the terms of the loan agreement, or when principal or interest is past 90 days or more and collateral, if any, is insufficient to cover principal and interest. All interest accrued but not received for loans placed on nonaccrual is reversed against interest income. A non-accrual loan is returned to accrual status only when interest and principal payments are brought current and future payments are reasonably assured. Commercial loans are generally charged off after an analysis is completed which indicates that collectability of the full principal balance is in doubt. Consumer loans are generally charged off after they become 120 days past due. Subsequent payments are credited to income only if collection of principal is not in doubt. If principal and interest payments are brought contractually current and future collectability is reasonably assured, loans are returned to accrual status. Mortgage loans are generally charged off when the value of the underlying collateral does not cover the outstanding principal balance. The majority of the Corporation’s loans are secured by real estate in the State of New Jersey. Allowance for Loan Losses: The allowance for loan losses is a valuation allowance for probable incurred credit losses. Loan losses are charged against the allowance when Management believes the uncollectibility of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. Management estimates the allowance balance required using past loan loss experience, the nature and volume of the portfolio, information about specific borrower situations and estimated collateral values, economic conditions and other factors. Allocations of the allowance may be made for specific loans, but the entire allowance is available for any loan that, in Management’s judgment, should be charged off. The allowance consists of specific and general components. The specific component of the allowance relates to loans that are individually classified as impaired. A loan is impaired when, based on current information and events, it is probable that the Corporation will be unable to collect all amounts due according to the contractual terms of the loan agreement. Loans for which the terms have been modified resulting in a concession, and for which the borrower is experiencing financial difficulties, are considered troubled debt restructurings and are evaluated for impairment. Factors considered by Management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. All loans are individually evaluated for impairment when loans are classified as substandard by Management. If a loan is considered impaired, a portion of the allowance is allocated so that the loan is reported, net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value of collateral less estimated disposition costs if repayment is expected solely from the collateral. Large groups of smaller balance homogeneous loans, such as consumer and residential real estate loans, are collectively evaluated for impairment while they are performing assets. If and when a residential mortgage is placed on nonaccrual status and in the process of collection, such as through a foreclosure action, then they are evaluated for impairment on an individual basis and the loan is reported, net, at the fair value of the collateral less estimated disposition costs. 8 Table of Contents A troubled debt restructuring is a renegotiated loan with concessions made by the lender to a borrower who is experiencing financial difficulty. Troubled debt restructurings are separately identified for impairment and are measured at the present value of estimated future cash flows using the loan’s effective rate at inception. If a troubled debt restructuring is considered to be a collateral dependent loan, the loan is reported, net, at the fair value of the collateral, less estimated disposition costs.For troubled debt restructurings that subsequently default, the Corporation determines the amount of reserve in accordance with the accounting policy for the allowance for loan losses. The general component of the allowance covers un-impaired loans and is based primarily on the Bank’s historical loss experience adjusted for current factors.The historical loss experience is determined by portfolio segment and is based on the actual loss history experienced by the Corporation on a weighted average basis over the previous two years.This actual loss experience is adjusted by other qualitative factors based on the risks present for each portfolio segment.These economic factors include consideration of the following:levels of and trends in delinquencies and impaired loans; levels of and trends in charge-offs and recoveries; trends in volume and terms of loans; effects of any changes in risk selection and underwriting standards; other changes in lending policies, procedures, and practices; experience, ability, and depth of lending management and other relevant staff; national and local economic trends and conditions; industry conditions; and effects of changes in credit concentrations. In determining an appropriate amount for the allowance, the Bank segments and evaluates the loan portfolio based on Federal call report codes. The following portfolio segments have been identified: a) Primary residential mortgage – comprised of conventional 1-4 family residential mortgage loans and commercial loans or other consumer purpose loans secured by a residential mortgage. b) Home equity lines of credit c) Junior lien loan on residence – comprised of loans secured by junior liens on residences of which the majority were for consumer purposes and the remaining were for commercial business purposes. d) Multifamily property – comprised of loans secured by apartment buildings. e) Owner-occupied commercial real estate – comprised of loans secured by primary commercial mortgages where the borrower used all or a majority of the property to conduct its own business or the business of a related entity. f) Investment commercial real estate – comprised of loans secured by primary commercial mortgages where all or most of the property was not being used by the borrower or a related entity. These properties consist of office buildings, retail stores, warehouses and mixed-use properties. g) Commercial and industrial – comprised of loans to business entities which were secured by the assets of the business. h) Commercial construction – comprised of construction loans for the development of commercial projects such as office buildings, retail shopping centers and apartments. i) Consumer and other – comprised of consumer loans, loans to government entities and loans to not-for-profit entities. 9 Table of Contents Stock-Based Compensation:The Corporation has stock option plans that allow the granting of shares of the Corporation’s common stock as incentive stock options, nonqualified stock options, restricted stock awards and stock appreciation rights to directors, officers, employees and independent contractors of the Corporation and its subsidiaries.The options granted under these plans are exercisable at a price equal to the fair market value of common stock on the date of grant and expire not more than ten years after the date of grant.Stock options may vest during a period of up to five years after the date of grant. For the three months ended June 30, 2011 and 2010, the Corporation recorded total compensation cost for stock options of $105 thousand and $76 thousand respectively, with a recognized tax benefit of $18 thousand for the quarter ended June 30, 2011 and $12 thousand for the June 30, 2010 quarter. The Corporation recorded total compensation cost for stock options for the six months ended June 30, 2011 and 2010, of $212 thousand and $151 thousand, respectively, with a recognized tax benefit of $36 thousand for the six months ended June 30, 2011 and $25 thousand for the six months ended June 30, 2010. There was approximately $823 thousand of unrecognized compensation cost related to non-vested share-based compensation arrangements granted under the Corporation’s stock incentive plans at June 30, 2011. That cost is expected to be recognized over a weighted average period of 1.5 years. For the Corporation’s stock option plans, changes in options outstanding during the six months ended June 30, 2011 were as follows: Number Exercise Weighted Aggregate of Price Average Intrinsic (Dollars in thousands except share data) Shares Per Share Exercise Price Value Balance, January 1, 2011 $
